Citation Nr: 0639592	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  01-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disorder 
characterized by pitting edema of both legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active service from December 1972 to November 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
a disorder characterized by pitting edema of both legs.

After the veteran testified at a July 2002 Travel Board 
hearing before the undersigned Veterans Law Judge of the 
Board, the Board, acting pursuant to 38 C.F.R. § 19.9(a)(2), 
ordered additional development in December 2002.  After that 
regulation was ruled invalid, see Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board in July 2003 remanded the claim to the RO 
for such development.  

In January 2006, the Board again remanded this case for 
additional evidentiary development.


FINDING OF FACT

Competent medical evidence does not reveal that a disorder 
characterized by pitting edema of both legs is causally 
related to his military service.


CONCLUSION OF LAW

A disorder characterized by pitting edema of both legs was 
not incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
veteran was provided notice of the VCAA in May 2001, prior to 
the initial adjudication of his claim in the July 2001 rating 
decision at issue.  Additional VCAA notices were sent in 
April 2004, October 2004, February 2005 and February 2006.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the October 2004 and 
February 2005 letters:  "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This satisfies the fourth "element."  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on this element, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
question about the appropriate disability rating and 
effective date to be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records, Social Security Administration 
records, and a report of VA examination addressing the 
etiology of the claimed condition - the dispositive issue.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  As noted in the 
Introduction, the veteran testified in support of his claim 
in July 2002.  In April 2005, he indicated that had no 
further evidence to submit.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage the Court had clearly held that 38 C.F.R. § 3.303 
does not relieve the claimant of his burden of providing a 
medical nexus.

Analysis

The veteran contends that he has a disorder manifested by 
pitting edema of both legs due to his military service, 
specifically an infection treated in 1974.  The 
representative contends that the veteran's testimony provides 
details of "continuity of symptomatology" since his period 
of service.  

The medical evidence shows that the veteran began 
experiencing severe peripheral edema in both lower 
extremities in 1999.  Hickson element (1) is accordingly 
satisfied by medical evidence that the claimed disability 
currently exists.

With respect to Hickson element (2), although the service 
medical records do not reflect treatment for edema of the 
lower extremities in service, the records do show that the 
veteran was hospitalized for 11 days in 1974 for treatment of 
an inflammatory mass in his right leg just below the patella.  
In February 1975, he was treated as an outpatient with some 
swelling and pain in the right lower extremity.  Hickson 
element (2) has therefore been met.

With respect to Hickson element (3), medical nexus, there is 
no medical evidence which serves to link the veteran's 
bilateral lower extremity edema to his period of active 
service.  No clinician has attributed the veteran's bilateral 
lower extremity edema to his military service.  The June 2005 
VA examiner, after reviewing the claims file, opined that it 
was less likely than not that the veteran's current 
disability manifested by pitting edema of the lower 
extremities is etiologically related to the infection he had 
in service.  The VA physician stated that there was no reason 
to believe that the abscess affected the venous system of the 
right lower extremity.  The examiner rationalized his opinion 
by noting that there was 20-25 year lapse between the in-
service infection and the manifestation of the current 
problem and that the current problem was bilateral whereas 
the abscess only involved the right lower extremity.  

The only evidence which serves to connect the veteran's 
bilateral lower extremity edema with his service are 
statements of the veteran himself.  It is now well settled, 
however, that laypersons without medical training, such as 
the veteran, are not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2006) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinions 
on medical matters such as nexus are accordingly lacking in 
probative value.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The veteran's representative 
maintains that his testimony should provide the basis for 
finding continuity of symptomatology.  See Written Brief 
Presentation, dated November 21, 2006, page 2.  The Board 
notes, however, that medical evidence is required to support 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met.  The veteran's claim fails on 
that basis.  

In sum, although there is medical evidence of a current 
disability and an in-service injury, there is no medical 
evidence of a nexus between the claimed in-service injury and 
the current disability.  The third Hickson element is not 
met.  Consequently, service connection for a disorder 
characterized by pitting edema of both legs is not warranted.


ORDER

Entitlement to service connection for a disorder 
characterized by pitting edema of both legs is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


